    Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 1 of 20 PageID #:164




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

GLEN ELLYN PHARMACY, INC.,                           )
on behalf of plaintiff and                           )
the class members defined herein,                    )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )          No. 1:20 CV 02177
                                                     )          Hon. Marvin E. Aspen
AKRON GENERICS, LLC                                  )
and JOHN DOES 1-10,                                  )
                                                     )
               Defendants.                           )

                               MEMORANDUM OPINION & ORDER

MARVIN E. ASPEN, District Judge:

       Plaintiff Glen Ellyn Pharmacy, Inc. (“Glen Ellyn”) alleges, on behalf of itself and a

putative class, that Defendant Akron Generics, LLC (“Akron”) and unknown “John Does” faxed

them unsolicited advertisements in violation of the Telephone Consumer Protection Act,

47 U.S.C. § 227, the Illinois Consumer Fraud Act 815 ILCS 505/2, New York General Business

Law § 396-aa, and the common law torts of conversion and trespass to chattels. (First Amended

Complaint (“FAC”) (Dkt. No. 19) ¶ 1.)

       Presently before us is Akron’s Rule 12(b)(1) and (6) motion to dismiss Glen Ellyn’s

FAC. (Motion to Dismiss (“MTD”) (Dkt. No. 20) at 1.) For the reasons set forth below, we

grant Akron’s motion in part and deny it in part.

                                        BACKGROUND

       The following facts are taken from Plaintiffs’ FAC and are deemed to be true for the

purposes of this motion. See Bell v. City of Chi., 835 F.3d 736, 738 (7th Cir. 2016); see also

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).
    Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 2 of 20 PageID #:165




       Glen Ellyn is an Illinois corporation with offices in Glen Ellyn, Illinois. (FAC ¶ 3.)

Akron is a New York corporation with principal offices located at 47 Mall Drive, Suite 1,

Commack, New York 11725. (Id. ¶ 4.) Akron’s registered agent is The Limited Liability

Company, located at 11901 Jamaica Ave., Richmond Hill, New York 11418. (Id.)

       On February 13, 2020, Glen Ellyn received a one-page, unsolicited fax, providing certain

contact information for Akron and announcing the availability of, and pricing for, certain

products marketed by Akron. (Id. ¶ 9.) The fax at issue was attached to Glen Ellyn’s FAC and

is copied below:




                                                2
    Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 3 of 20 PageID #:166




(FAC Ex. A.) “On information and belief” Glen Ellyn asserts that Akron “sent or caused [the

fax] to be sent from New York.” (Id. ¶ 9.)

       Before receiving this fax, Glen Ellyn had no relationship with Akron, and Glen Ellyn had

not authorized Akron to send Glen Ellyn fax advertisements. (Id. ¶ 15.) Nor did the fax contain

a proper “opt out” notice. (Id. ¶ 17.)

       Glen Ellyn believes that the fax that it received was one of many unsolicited

advertisements that Akron sent to individuals in Illinois. (Id. ¶ 18.) Glen Ellyn alleges that it

and other putative class members “suffered damages as a result of receipt of the unsolicited

faxes, in the form of paper and ink or toner consumed as a result.” (Id. ¶ 23.) Additionally, Glen

Ellyn claims that its “statutory right of privacy was invaded.” (Id.)

                                         LEGAL STANDARD

           A. Motion to Dismiss for Lack of Standing

       Akron argues that we should dismiss Glen Ellyn’s suit for lack of standing under Federal

Rule of Civil Procedure 12(b)(1). (MTD at 11–15.) The party who invokes federal jurisdiction

bears the burden of demonstrating standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992); see also Atlas v. Village of Glencoe, No. 19 C 3962, 2019 WL 6117579, at *2 (N.D. Ill.

Nov. 18, 2019).

       Akron’s challenge is a facial one. In other words, even if the allegations in Glen Ellyn’s

FAC are taken as true, they would still not establish standing. Apex Digital, Inc. v. Sears,

Roebuck & Co., 572 F.3d 440,443–44 (7th Cir. 2009). “Facial challenges require only that the

Court look to the [operative complaint] to see if Plaintiff has sufficiently alleged a basis of

subject matter jurisdiction.” Glen Ellyn Pharmacy, Inc. v. Kloudscript, Inc., Case No. 19 CV




                                                  3
    Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 4 of 20 PageID #:167




2829, 2019 WL 6467319, at *1 (N.D. Ill. Dec. 2, 2019). Allegations in the operative complaint

are taken as true when deciding motions of this type. Id.

           B. Motion to Dismiss for Failure to State a Claim

       Akron’s remaining challenges to Glen Ellyn’s FAC fall under Federal Rule of Civil

Procedure 12(b)(6). (MTD at 6–11.) A motion to dismiss under Federal Rule of Civil Procedure

12(b)(6) is meant to test the sufficiency of the complaint, not to decide the merits of the case.

McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 878 (7th Cir. 2012); Gibson v. City of Chi.,

910 F.2d 1510, 1520 (7th Cir. 1990). In evaluating a motion to dismiss, courts “construe the

complaint in the light most favorable to the plaintiff, accepting as true all well-pleaded facts

alleged, and drawing all possible inferences in her favor.” Tamayo, 526 F.3d at 1081. Courts

may grant motions to dismiss under Rule 12(b)(6) only if a complaint lacks sufficient facts “to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct.

1955, 1974 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949. Although a facially plausible

complaint need not give “detailed factual allegations,” it must allege facts sufficient “to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555, 127 S. Ct. at 1964–65.

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949. These requirements

ensure that the defendant receives “fair notice of what the . . . claim is and the grounds upon

which it rests.” Twombly, 550 U.S. at 555, 127 S. Ct. at 1964.




                                                   4
    Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 5 of 20 PageID #:168




                                              ANALYSIS

   I.        TCPA and Standing

          Akron argues that Glen Ellyn cannot maintain its TCPA claim because Glen Ellyn lacks

the requisite standing. (MTD at 11–15.) “To establish standing, a plaintiff must allege an injury

in fact that is traceable to the defendant’s conduct and redressable by a favorable judicial

decision.” Kloudscript, 2019 WL 6467319, at *2 (citing Lujan, 504 U.S. at 560–61). These

requirements stem from Article III of the Constitution, which restricts federal courts’ authority to

the resolution of “Cases” or “Controversies.” Casillas v. Madison Ave. Assocs., Inc., 926 F.3d

329, 333 (7th Cir. 2019).

          According to Akron, Glen Ellyn cannot satisfy the “injury in fact” element of the

standing analysis because Glen Ellyn “has no actual or concrete injury.” (MTD at 11–12.) In

response, Glen Ellyn asserts that it has alleged that it suffered actual harm as a result of Akron’s

conduct—specifically, that it was deprived of the paper, ink, and toner used to print Akron’s fax,

and Akron invaded its statutory right of privacy. (Plaintiff’s Response (“Opp.”) (Dkt. No. 23) at

2.) Glen Ellyn is correct.

          An “injury in fact” is “an invasion of a legally protected interest which is (a) concrete and

particularized and (b) actual or imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at

560 (internal citations and quotations omitted). Article III standing “requires a concrete injury

even in the context of a statutory violation.” Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1549

(2016).

          On this issue, a recent Seventh Circuit Court of Appeals decision controls. In Craftwood

II, Inc. v. Generac Power Sys., Inc., 920 F.3d 479 (7th Cir. 2019), Plaintiffs alleged that they had

been harmed by unwanted faxes because printing the faxes used paper and toner, and their



                                                    5
    Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 6 of 20 PageID #:169




employees’ attention was diverted from profitable activities to reading the faxes. Id. at 481. The

Seventh Circuit Court of Appeals concluded that even though the alleged harms “may have been

slight,” they were concrete injuries caused by the defendant’s conduct that could be redressed by

an award of damages. Id. The Seventh Circuit further observed, “We have resolved dozens of

fax-ad suits on the merits without suspecting that we were violating Article III of the

Constitution. This suit is no more constitutionally suspect than they.” Id.

         Such a result is also consistent with the approach taken by other courts within this

district. In Kloudscript, supra, another court concluded that plaintiff had Article III standing to

pursue a TCPA claim where plaintiff had alleged that defendant’s “unsolicited faxes deprived [it]

of its ink, toner, the user of its fax machine, and the time it spent identifying the source and

purpose of the fax.” Kloudscript, 2019 WL 6467319, at *2. The court found that “the cost of

printing the faxes and the diversion of employee time necessary to read the faxes are concrete

losses.” Id.

         The instant case is analogous to those described above. Similar to those cases, Glen

Ellyn alleges that, as a result of receiving an unsolicited fax from Akron, it was deprived of

paper, ink, and toner, and it suffered an invasion of its statutory right of privacy. (FAC ¶ 23.)

These are concrete injuries that can be remedied with an award of damages. Craftwood II, 920

F.3d at 481. Accordingly, Akron’s standing argument fails, and Akron’s motion to dismiss is

denied with regard to Glen Ellyn’s TCPA claim.

   II.      Trespass to Chattels

         “Trespass to chattels involves an injury to or interference with possession of personal

property, with or without physical force.” Kloudscript, 2019 WL 6467319, at *3 (internal

citations omitted). Trespass to chattels can occur in one of two ways: “intentionally (a)



                                                  6
    Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 7 of 20 PageID #:170




dispossessing another of the chattel, or (b) using or intermeddling with a chattel in the posession

of another.” Id. (internal citations omitted).

       Akron contends that Glen Ellyn cannot maintain a claim for trespass to chattels because,

taking the facts alleged in Glen Ellyn’s FAC as true: (1) there has been little or no damage to

Glen Ellyn’s property, and (2) Glen Ellyn was not deprived of its property for a substantial

amount of time. (MTD at 6–7.)

       Glen Ellyn counters that the doctrine of de minimis non curat lex, or the doctrine that the

law does not concern itself with trifles, does not apply where a defendant has intentionally

infringed upon a plaintiff’s property rights. (Opp. at 7.)

       Akron has the better argument. The court’s opinion in Orrington v. Scion Dental, Inc.,

Case No. 17-CV-00884, 2017 WL 5569741 (N.D. Ill. Nov. 20, 2017), is instructive on this point.

In that case, another court within this district dismissed a trespass to chattels claim where

plaintiff alleged that the defendant’s unsolicited fax had interfered with plaintiff’s use of its fax

machine. Id. at *8. The court noted, “[a]s an initial matter,” that plaintiff’s “conclusory

allegation that it ‘suffered damages’” was “insufficient” because plaintiff had “not alleged ‘that

its fax machine was harmed in any way or the machine’s quality, condition, or value diminished

as a result of receiving this fax.’” Id. (citing Able Home Health, LLC v. Onsite Healthcare, Inc.,

S.C., Case No. 16-cv-8219, 2017 WL 2152429, at *7 (N.D. Ill. May 17, 2017)). The court

continued that even if it “assumed the existence of some damages … the ‘fleeting interference’

caused by the transmission of an unsolicited fax” would fail under the de minimis doctrine.

Orrington, 2017 WL 5569741, at *8. According to the court, “any purported damage here would

be nothing ‘more than a few pennies;’” and thus, plaintiff’s allegations could not support a

trespass to chattels claim. Id. (citing Able Home, 2017 WL 2152429, at *7).



                                                   7
    Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 8 of 20 PageID #:171




          The deficiencies in Glen Ellyn’s FAC are similar to those highlighted above. Like the

plaintiff in Orrington, Glen Ellyn asserts, in support of its trespass to chattels claim, that Akron’s

unsolicited faxes interfered with Akron and fellow class members’ “use of the receiving

equipment” and that Glen Ellyn “and each class member suffered damages as a result of receipt

of the unsolicited faxes.” (FAC ¶¶ 79, 81.) These allegations, like those in Orrington, are

conclusory and insufficient. As in Orrington, Glen Ellyn has “not alleged ‘that its fax machine

was harmed in any way or the machine’s quality, condition, or value diminished as a result of

receiving this fax.’” Orrington, 2017 WL 5569741, at *8 (citing Able Home, 2017 WL 2152429,

at * 7). Even if we were to assume the existence of damages, “the ‘fleeting interference’ caused

by the transmission of an unsolicited fax” would fail under the de minimis doctrine. Orrington,

2017 WL 5569741, at *8.

          Accordingly, the de minimis doctrine bars Glen Ellyn’s trespass to chattels claim.

   III.      Conversion

          The parties raise similar arguments regarding Glen Ellyn’s claim for conversion. To

bring a claim for conversion under Illinois law, a plaintiff must allege: “(1) he has a right to the

property; (2) he has an absolute and unconditional right to the immediate possession of the

property; (3) he made a demand for possession; and (4) the defendant wrongfully and without

authorization assumed conrol, dominion, or ownership over the property.” Cirrincione v.

Johnson, 703 N.E. 2d 67, 70 (Ill. 1998) (internal citation omitted). The difference between the

torts of conversion and trespass to chattels is “a matter of degree.” Zissu v. IH2 Prop. Illinois,

L.P., 157 F. Supp. 3d 797, 803 (N.D. Ill. 2016).

          Akron argues that Glen Ellyn’s claim for conversion warrants dismissal because: (1) Glen

Ellyn has not alleged that it made a demand for control, and (2) the de minimis doctrine bars



                                                   8
    Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 9 of 20 PageID #:172




Glen Ellyn’ claim. (MTD at 8.) Glen Ellyn counters that: (1) it did not need to make a demand

for control because the unsolicited fax was unlawful in itself under 720 ILCS 5/26-3, and (2) the

de minimis doctrine does not apply because Illinois courts have recognized that “a piece of paper

may be converted,” and nominal damages may be awarded. (Opp. at 4–5.)

       Glen Ellyn correctly states that it need not have made a demand for control in order to

maintain its claim for conversion. Courts in this district have repeatedly concluded that a

demand for control of converted chattel need not be made where the demand would be futile.

See, e.g., Able Home, 2017 WL 2152429, at *5; Brodsky v. HumanaDental Ins. Co., No. 10-C-

3233, 2011 WL 529302, at *6 (N.D. Ill. Feb. 8, 2011). A demand would be futile if the

defendant has so altered the plaintiff’s property that it could not be returned in an unaltered state.

Able Home, 2017 WL 2152429, at *5 (internal citations omitted). Such is the case here. Once

Glen Ellyn’s toner, ink, and paper had been used to print Akron’s fax advertisement, there would

be no way for Akron to return those items to Glen Ellyn in their original state. Thus, there would

be no point to demanding control of those items. Id.

       Akron’s second argument concerning the de minimis doctrine is more persuasive. As

other courts in this district have observed, a “conversion claim that is otherwise adequately pled

must fail if the conversion resulted in damages that are ‘minuscule to the point of nonexistent.’”

Kloudscript, 2019 WL 6467319, at *3 (quoting Brandt v. Bd. of Educ. of City of Chi., 480 F.3d

460, 465 (7th Cir. 2007)). Courts may award nominal damages for intentionally tortious

conduct, but “a conversion claim is not actionable if the damages are ‘negligible from the onset

of the lawsuit.’” Kloudscript, 2019 WL 6467319, at *3 (quoting Savanna Group, Inc. v. Truan,

No. 10 C 7995, 2011 WL 703622, at *3 (N.D. Ill. Feb. 22, 2011).




                                                  9
   Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 10 of 20 PageID #:173




       Most courts in this district considering conversion claims in junk fax cases dismiss those

claims pursuant to the de minimis doctrine. See, e.g., Kloudscript, 2019 WL 6467319, at *4

(Leinenweber, J.) (dismissing a conversion claim where plaintiff’s damages amounted to “a few

pennies per page of unsolicited fax received”); Orrington, 2017 WL 5569741, at *7–8 (St. Eve,

J.) (concluding that “any damages from the ink, toner, and paper used in connection with a

single, one-page fax are de minimis and do not support a conversion claim”); Able Home, 2017

WL 2152429, at * 6 (Dow Jr., J) (dismissing a conversion claim since “[a]ny damages from the

ink, toner and paper in connection with [a] two-page fax are plainly de minimis”); G.M. Sign,

Inc. v. Elm Street Chiropractic, LTD., 871 F. Supp. 2d 763, 768–69 (N.D. Ill. Nov. 15, 2012)

(Kendall, J.) (agreeing that the “loss of a single sheet of paper and a few drops of ink is of

insufficient gravity to elicit nominal damages” and maintain a claim for conversion); Garrett v.

Rangle Dental Laboratory, No. 10 C 1315, 2010 WL 3034709, at *1 (N.D. Ill. Aug. 3, 2010)

(Bucklo, J.) (writing that plaintiff’s “conversion claim also fails because the alleged loss is de

minimis and can be remedied by his TCPA claim”); Paldo Sign and Display Co. v. Topsail

Sportswear, Inc., No. 08 C 5959, 2010 WL 276701, at *3 (N.D. Ill. Jan. 15, 2010) (Andersen, J.)

(dismissing a conversion claim where “the most [plaintiff could] hope to gain from a favorable

judgment …[was] a few pennies”).

       The same result is appropriate here. Any damages that Glen Ellyn suffered from the

receipt of one, single-page fax “are minuscule to the point of nonexistent.” Brandt, 480 F.3d at

465. As other courts have observed, “‘the most’” that a plaintiff like Glen Ellyn “‘can hope to

gain from a favorable judgment on’” their conversion claim “‘is a few pennies. This fact was

true the moment the fax was printed, and has not changed since that point in time.’” Able Home,

2017 WL 2152429, at *6 (quoting Paldo Sign, 2010 WL 276701, at *3).



                                                 10
   Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 11 of 20 PageID #:174




       Cases cited by Glen Ellyn to the contrary, for the proposition that conversion actions can

be maintained for the conversion of paper, are all outdated, inapposite, or some combination of

both. See, e.g., Olds v. Chi. Open Bd. of Trade, 33 Ill. App. 445 (1st Dist. Ill. App. Ct. 1889)

(131-year-old opinion considering an action for conversion of a certificate of membership in a

board of trade, which had value by virtue of the right represented by the certificate, as opposed to

the piece of paper itself); Brewster v. Van Liew, 8 N.E. 842 (Ill. 1886) (134-year-old opinion

concerning the conversion of a stock certificate, which derived its value from the rights it

conveyed, as opposed to the paper itself); Thyroff v. Nationwide Mut. Ins. Co., 8 N.Y.3d 283

(N.Y. 2007) (case answering the question of whether a claim for conversion of electronic data is

cognizable under New York, not Illinois, law). Many of these cases do not stand for the

proposition that a conversion action can be maintained for the mere conversion of a piece of

paper; but rather, that a conversion action can be maintained for the conversion of a piece of

paper containing valuable information. See, e.g., Illinois Minerals Co. v. McCarty, 48 N.E. 2d

424 (4th Dist. Ill. App. Ct. 1943) (paper containing customer list and other proprietary

information); Olds, 33 Ill. App. 445 (paper granting trading rights); Brewster, 8 N.E. 842 (paper

proving stock ownership). Such is not the case here.

       The remaining cases appear to conflate the concepts of nominal and de minimis damages.

Nominal damages maybe awarded where “interference is severe enough” to warrant damages,

“even if actual damages are absent.” Old Town Pizza of Lombard, Inc. v. Corfu-Tasty Gyro’s

Inc., No. 11-cv-6959, 2012 WL 638765, at * 3 (N.D. Ill. Feb. 23, 2012). Such might be the case

if a stock certificate, jewelry, or other valuable item were converted and then returned to a

plaintiff while litigation was pending. See Stonecrafters, Inc. v. Foxfire Printing & Packaging,

Inc., 633 F. Supp. 2d 610, 614–15 (N.D. Ill. July 8, 2009). When the items were missing, the


                                                11
    Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 12 of 20 PageID #:175




damages were potentially significant; when they were returned, the only damages that could be

obtained were nominal. Id. Our case is different. In our case, there is no reason to believe that

Glen Ellyn’s damages are, have been, or ever will be significant because the case only pertains to

a single unwanted, one-page fax worth no more than a “few pennies” at best. See Paldo Sign,

2010 WL 276701, at *3.

          Accordingly, Glen Ellyn’s claim for conversion is barred by the de minimis doctrine and

is dismissed.

    IV.      Illinois Consumer Fraud Act

          Akron also contends that Glen Ellyn’s claim under the Illinois Consumer Fraud Act, 815

ILCS 505/2, (“ICFA”) merits dismissal. The ICFA bars:

                 [u]nfair methods of competition and unfair or deceptive acts or
                 practices, including but not limited to the use or employment of any
                 deception fraud, false pretense, false promise, misrepresentation or
                 the concealment, suppression or omission of any material fact, with
                 intent that others rely upon the concealment, suppression or
                 omission of each material fact. . . .

815 ILCS 505/2, § 2. The ICFA “is to be liberally construed to effectuate its purpose.”

Robinson v. Toyota Motor Credit Corp., 775 N.E.2d 951, 960 (Ill. 2002). According to Akron,

Glen Ellyn’s FAC “does not allege any deception, fraud, misrepresentations, or other actionable

offenses specified by the Fraud Act,” much less meet the heightened pleading standard required

for fraud claims. (MTD at 9–10.) 1


1
  Akron also argues that Glen Ellyn’s citation to Illinois criminal statute, 720 ILCS 5/26-3(b), is
inapposite because Akron has not been charged with, or convicted of, any crime in Illinois.
(MTD at 9.) We assume that Glen Ellyn cites to the Illinois criminal statute to bolster its
argument that Akron’s conduct was “unfair.” See Brodsky, 2011 WL 529302, at *9 (noting that
courts applying the ICFA “frequently accept that the transmission of [unsolicited fax
advertisements], which could constitute violations of both the TCPA and the Illinois Criminal
Code, see 720 ILCS 5/26-3(b), does offend public policy”) (internal citations omitted). As
discussed in greater detail below, the first element of the test for determining whether conduct is
“unfair” under the ICFA is whether it violates public policy. The fact that conduct is barred by
                                                 12
   Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 13 of 20 PageID #:176




       Glen Ellyn responds that the heightened pleading standard is not applicable here because

it has alleged that Akron committed an unfair, as opposed to deceptive, practice under the ICFA.

(Opp. at 7.) Glen Ellyn is correct regarding the applicable pleading standard. The Seventh

Circuit has concluded that plaintiffs challenging unfair practices under the ICFA need not meet a

heightened pleading standard. See Windy City Metal Fabricators & Supply, Inc. v. CIT Tech.

Fin. Servs., 536 F.3d 663, 670 (7th Cir. 2008). The question becomes whether Glen Ellyn has

adequately alleged that Akron engaged in an unfair practice under the normal pleading standard.

       To ascertain whether a defendant’s actions constitute an unfair practice under the ICFA,

Illinois courts consider whether the following factors are present: “(1) whether the practice

offends public policy; (2) whether it is immoral, unethical, oppressive, or unscrupulous; [and] (3)

whether it causes substantial injury to consumers.” Robinson, 775 N.E.2d at 960. The alleged

practice need not satisfy all three factors to be unfair; “an act may constitute an unfair practice

based on the degree to which it meets one or more of the factors.” Kloudscript, 2019 WL

6467319, at *4.

       There is widespread agreement that the practice of sending unsolicited fax advertisements

to unwilling recipients offends public policy. See, e.g., id. at *5 (Leinenweber, J.) (observing

that “courts applying the ICFA largely agree that sending unsolicited fax advertisements offends

public policy”); Able Home, 2017 WL 2152429, at *4 (Dow, Jr., J.) (same); Mussat, M.D., S.C.,

v. Power Liens, LLC, No. 13-cv-7853, 2014 WL 3610991, at *3 (N.D. Ill. July 21, 2014)

(Coleman, J.) (same); Brodsky, 2011 WL 529302, at *9 (Holderman, J.) (same). Thus, the

practice challenged here satisfies the first Robinson factor.



statute or code can be used to demonstrate that it violates public policy. Id. Accordingly, we
will consider Glen Ellyn’s citation to the Illinois Criminal Code as part of our analysis of
whether Akron’s conduct is unfair under the ICFA.
                                                 13
      Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 14 of 20 PageID #:177




         With regard to the second Robinson factor, there is far less agreement. Some courts

within this district have concluded that the practice of sending unsolicited fax advertisements

satisfies the second Robinson factor, while others have not. Compare R. Rudnick & Co. v. G.F.

Protection, Inc., No. 08 C 1856, 2009 WL 112380, at *2 (N.D. Ill. Jan. 15, 2009) (Gottschall, J.)

(concluding that unsolicited fax advertisements are oppressive) with Stonecrafters, 633 F. Supp.

2d at 616–17 (Kapala, J.) (finding that unsolicited fax advertisements are neither immoral,

unethical, oppresive, nor unscrupulous). For example, in R. Rudnick, the court observed that

sending unsolicited fax advertisements was oppressive “as the term is understood under the

ICFA” because “[t]he recipients of unsolicited faxes have no way of preventing their reception

before the fax is received, short of disconnecting their fax machine from the phone line. Nor do

they have a remedy at hand after the fax is received.” R. Rudnick, 2009 WL 112380, at *2. By

contrast, in Stonecrafters, the court agreed that the sending of unsolicited fax advertisements

deprives consumers of meaningful choice, but still concluded that the practice was not “immoral,

unethical, oppressive, [or] unscrupulous,” as those terms are ordinarily understood.

Stonecrafters, 633 F. Supp. 2d at 616–17. The court explained:

                The improper use of one piece of paper, a small amount of toner,
                and a few seconds of an employee’s time is not oppressive conduct,
                nor does it fit within the definitions of any of the other terms.
                Rather, sending an unsolicited fax is more akin to taking someone
                else’s pen and notebook without their permission and writing some
                notes on one sheet of paper. Even though the owner of the supplies
                did not have a choice in the matter, and even though the improper
                use depletes a small amount of ink and one piece of notebook paper,
                this court would be hard pressed to conclude that this conduct is
                immoral, unethical, oppressive, or unscrupulous.

Id.

         However, the growing consensus is that sending unsolicited fax advertisements is neither

immoral, unethical, oppressive, nor unscrupulous. See, e.g., A Custom Heating & Air


                                                14
   Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 15 of 20 PageID #:178




Conditioning, Inc.v. Kabbage, Inc., No. 16 C 2513, 2017 WL 261944, at *6 (N.D. Ill. June 16,

2017) (Leinenweber, J.); Orrington, 2017 WL 5569741, at *6 (St. Eve, J.); Able Home, 2017 WL

2152429, at *5 (Dow Jr., J); Mussat, 2014 WL 3610991, at *3 (Coleman, J.); G.M. Sign, 871 F.

Supp. at 769–70 (Kendall, J.).

       For the reasons set forth in those cases, the conduct at issue here does not satisfy the

second Robinson factor. “[S]ending an unsolicited fax advertisement deprives consumers of a

meaningful choice because they cannot avoid such faxes without turning off their fax machines.”

Stonecrafters, 633 F. Supp. 2d at 616 (internal quotations and citations ommitted). At the same

time, sending one, single-page fax advertisement to each of forty or more recipients, as alleged

here, is not “immoral, unethical, oppressive, or unscrupulous,” as those terms are commonly

understood. See id. at 616–17.

       The third Robinson factor, like the second, has received varying treatment. “A practice

causes substantial injury to consumers if it causes significant harm to the plaintiff and has the

potential to cause injury to a large number of consumers.” Stonecrafters, 633 F. Supp. 2d at 617

(internal citations and quotations omitted).

       Although some courts conclude that this factor has been met in junk fax cases, others do

not. Compare Centerline Equip. Corp. v. Banner Personnel Serv., Inc., 545 F. Supp. 2d 768,

781 (N.D. Ill. Mar. 3, 2008) (concluding that the third Robinson factor had been met where

plaintiff alleged that defendant had sent “mass broadcast[s] of faxes, and ha[d] sent such faxes to

at least forty people in Illinois”) (internal quotation and citation omitted) with A Custom Heating,

2017 WL 261944, at *6 (concluding that the third Robinson factor had not been met where

defendant had sent a one-page fax to plaintiff).




                                                   15
   Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 16 of 20 PageID #:179




       However, here, too, there is a growing consensus that sending unsolicited faxes does not

satisfy the third Robinson factor. See, e.g. Kloudscript, 2019 WL 6467319, at *5; Orrington,

2017 WL 5569741, at *6; Able Home, 2017 WL 2152429, at * 5; Mussat, 2014 WL 3610991, at

*3. Courts considering this question typically analyze potential damages on both a plaintiff and

class-wide basis since this factor requires courts to evaluate both harm to the named plaintiff and

potential harm to a class of consumers. See, e.g., A Custom Heating, 2017 WL 2619144, at *6;

G.M. Sign, 871 F. Supp. 2d at 770–71. Nevertheless, damages in junk fax cases often cannot

satisfy this factor. See, e.g., Kloudscript, 2019 WL 6467319, at *5; A Custom Heating, 2017

WL 2619144, at *6. As the court explained in Able Home:

               Assuming a loss of 2 cents per page for each unauthorized 2-page
               fax, the class would have to consist of 2,5000 people before the
               alleged harm plausibly reaches even $100. Here, Plaintiff alleges
               “on information and belief that there are more than 40 members of
               the class”—or an aggregate harm of $1.60. By any standard, that is
               not a “substantial injury.”

Able Home, 2017 WL 2152429, at * 5 (internal citations and quotations omitted). Here, because

Glen Ellyn has alleged that a class of 40 people received a one-page fax, the potential damages

may be even less than in Able. (FAC ¶¶ 9, 18.) Regardless of the precise calculation, nothing in

Glen Ellyn’s FAC suggests that Akron’s unsolicited faxes caused “susbtantial injury.” See Able

Home, 2017 WL 2152429, at * 5. Accordingly, the allegations in Glen Ellyn’s FAC do not

satisfy the third Robinson factor.

       Since the allegations in Glen Ellyn’s FAC do not satisfy two of the three Robinson

factors, Glen Ellyn has not properly alleged an unfair practice, and Glen Ellyn’s ICFA claim is

dismissed.




                                                16
   Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 17 of 20 PageID #:180




   V.      New York General Business Law Claim

        Finally, we turn to Glen Ellyn’s claim under New York General Business Law, § 396-aa,

which makes it unlawful to send unsolicited fax-advertisements under certain circumstances and

without opt-out provisions.

        Akron asserts that Glen Ellyn cannot maintain this claim because it is a species of forum

shopping; Glen Ellyn chose to bring its claims in Illinois and brought a number of claims under

Illinois law. (MTD at 10–11.) According to Akron, Glen Ellyn should not be able to

simultaneously bring a claim under New York law as well. (Id.) In response, Glen Ellyn argues

that both New York and Illinois have an interest in prohibiting Akron’s conduct; and thus, Glen

Ellyn should be allowed to pursue claims under both states’ laws. (FAC at 12–13.) We construe

this dispute as concerning choice of law.

        “Federal courts hearing state law claims under diversity or supplemental jurisdiction

apply the forum state’s choice of law rules to select the applicable state substantive law.”

McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 684 (7th Cir. 2014) (internal citations

omitted). Since this court sits in Illinois, we will apply Illinois’s choice of law rules. “Under

Illinois choice-of-law rules, a conflict of law exists only where the application of one state’s law

over that of another state will make a difference in the outcome of a case, and where there is no

conflict in the relevant state law, a court will apply Illinois law.” Perdue v. Hy-Vee, Inc., 455 F.

Supp. 3d 749, 758 (C.D. Ill. Apr. 20, 2020) (internal citations omitted).

        Illinois courts use the “most significant relationship” approach of the Restatement

(Second) of Conflicts of Law to resolve choice of law questions. Esser v. McIntyre, 661 N.E. 2d

1138, 1141 (Ill. 1996). In applying this test, courts consider four factors: “(1) where the injury

occurred; (2) where the injury-causing conduct occurred; (3) the domicile of the parties; and (4)

where the relationship of the parties is centered.” Id. “Generally, the law of the place of injury
                                                 17
    Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 18 of 20 PageID #:181




controls unless some other jurisdiction has a more significant relationship with the occurrence

and with the parties.” Perdue, 455 F. Supp. 3d at 759 (citing Esser, 661 N.E. 2d at 1141).

       Neither party addressed these factors in its briefing. However, given that the alleged

injury occurred in Illinois, and Glen Ellyn has not argued that New York has a more significant

relationship with the conduct at issue and the parties than Illinois, Illinois state law should

govern these claims.

       Illinois does not have a law that is precisely analogous to New York General Business

Law § 396-aa, but Illinois does have ICFA and common law tort actions, which encompass

similar subject matter. Additionally, the Supreme Court has “held that the ‘Full Faith and Credit

Clause does not compel a state to substitute the statutes of other states for its own statutes

dealing with a subject matter concerning which it is competent to legislate.’” Franchise Tax Bd.

of Cal. v. Hyatt, 538 U.S. 488, 494 (2003) (quoting Sun Oil Co. v. Wortman, 486 U.S. 717, 722

(1988) (internal citations and quotations omitted)). The State of Illinois is “competent to

legislate” with respect to the conduct at issue here, which Glen Ellyn claims injured citizens of

Illinois. The fact that Illinois has chosen not to enact a law analogous to New York General

Business Law § 396-aa is significant. See Franchise Tax Bd., 538 U.S. at 494–99. We will defer

to Illinois’s judgment and will not allow Glen Ellyn to pursue its New York General Business

Law § 396-aa claim here.

       Most of the authority that Glen Ellyn cites in support of its position that it should be able

to pursue claims under multiple states’ laws consists of out-of-circuit cases concerning the

application of blue sky laws. 2 See Fed. Housing Fin. Agency v. Nomura Holding Am., Inc., 873



2
  The remaining case that Glen Ellyn cites—Totemoff v. State, 905 P.2d 954 (Alas. 1995)—arises
from a state prosecution for hunting with the aid of an artificial light, where a hunter was in
navigable waters when he shot and killed a deer on federal land. Id. at 957. There are a few
                                                  18
   Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 19 of 20 PageID #:182




F.3d 85, 100, 156 (2d Cir. 2017); FDIC v. Countrywide Fin. Corp., 2:11-ML-02265, 2012 U.S.

Dist. LEXIS 194330, *9 and n.3 (C.D. Cal., June 15, 2012); Barnebey v. E. F. Hutton & Co., 715

F. Supp. 1512, 1534–36 (M.D. Fla. 1989); Lintz v. Carey Manor Ltd., 613 F. Supp. 543, 550–51

(W.D. Va. 1985). In that line of cases, courts typically abandon choice-of-law principles in favor

of a “territorial nexus” approach. See, e.g., Barnebey, 715 F. Supp. at 1534–36; Lintz, 613 F.

Supp. at 550–51. Applying this approach, plaintiffs may pursue causes of action under multiple

states’ blue sky laws so long as they can demonstrate a sufficient nexus between the parties and

the state law pleaded. Id. Glen Ellyn does not explain why these principles should be extended

beyond securities law, except to say that both New York and Illinois have an interest in

preventing the sending of unsolicited fax advertisements. (Opp. at 13.)

       At least one other court within this circuit has declined to extend the above-referenced

securities law principles to other areas of law. See Hartman v. Meridian Fin. Services, Nos. 01-

C-60-C, 01-C-61-C, 01-C-88-C, 01-C-104-C, 01-C-254-C, 01-C-415-C, 01-C-416-C, 01-C-424-

C, 2001 WL 1823617, at *3 (W. D. Wis. Aug. 28, 2001) (declining to adopt the territorial nexus

approach for a debt collection case). We likewise decline to do so here. Glen Ellyn’s New York

General Business Law claim is dismissed.

                                             CONCLUSION

       For the aforementioned reasons, Akron’s motion to dismiss is denied with regard to Glen

Ellyn’s TCPA claim and granted with regard to Glen Ellyn’s state law claims.



problems with this citation. First, it concerns the application of criminal, rather than civil, law.
Second, the opinion focuses on whether federal law preempts state law and whether the state had
jurisdiction over the crime—not whether a court can simultaneously apply two states’ laws to the
conduct at issue. Id. at 958–68. Third, the specific provision cited by Glen Ellyn, and the cases
cited therein, address the question of whether multiple states can assert jurisdiction over a crime,
not whether multiple states’ laws can simultaneously be applied to the same crime. Id. at 961–
62. Finally, Totemoff was issued by a court outside of this circuit and is not binding here.
                                                19
  Case: 1:20-cv-02177 Document #: 25 Filed: 11/16/20 Page 20 of 20 PageID #:183




                                                _______________________________
                                                        Honorable Marvin E. Aspen
                                                         United States District Judge

Dated: November 16, 2020
       Chicago, Illinois




                                       20
